Case 1:17-cv-04780-MKB-RLM Document 177 Filed 12/27/19 Page 1 of 4 PageID #: 1523




                                                                           December 27, 2019
     VIA ECF

     Honorable Roanne L. Mann
     Chief United States Magistrate Judge
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re:      Mason et al. v. Lumber Liquidators
                     17-cv-04780 (MKB) (RLM)

     Dear Chief Magistrate Judge Mann:

             This office represents Plaintiffs in the above-referenced action. We write in
     response to the Court’s December 21, 2019 Order, requiring each party to file a letter
     addressing the disputed portions of their December 20, 2019 submission regarding the
     proposed scope of collective discovery. For ease of reference, we are attaching a redline of
     the proposed collective discovery (showing the Plaintiff’s preferred changes in redline),
     together with letters A-K next to each redline, so the Court can easily ascertain which
     revisions Plaintiffs’ points below refer to. Accordingly, Plaintiffs’ position with respect to
     each redline is as follows:

                  A. Plaintiffs seek baseline information regarding NY Store Managers during
                     the statutory period (i.e., June 11, 2011 through the present), to prepare for
                     an impending Rule 23 motion. This information is sought only for the opt-
                     in Plaintiffs that worked in New York, which consists of just over a dozen
                     individuals. Plaintiffs have limited the information sought, as opposed to
                     seeking information for every putative class member that worked in NY, to
                     address Defendant’s proportionality objection.

                  B. It appears Defendant insists upon the words “[t]o the extent that they exist,”
                     which prefaces the category of documents Defendant will agree to produce.
                     This difference seems to be one without a distinction, as Defendant cannot
                     produce documents that do not exist. Thus, the inclusion or deletion of this
                     phrase is immaterial to Plaintiffs.

                  C. Plaintiffs request the personnel file of the opt-ins that have joined the
                     litigation. The personnel file will contain, among other things, the New
                     York Labor Law § 195 Notice and Acknowledgment of Pay form (for NY
                     opt-ins), as well as other relevant information (such as the arbitration
Case 1:17-cv-04780-MKB-RLM Document 177 Filed 12/27/19 Page 2 of 4 PageID #: 1524
     The Honorable Roanne L. Mann
     December 27, 2019
     Page 2 of 4


                 agreement, if any – which Defendant has expressed its desire to compel in
                 the near future). Having the personnel file will also provide further
                 information as to the claims and defenses in this matter, is proportional to
                 the needs of the case, and is not overly burdensome for Defendant to
                 produce.

              D. In footnote 2, the parties disagree as to what a representative sample should
                 be for Customer Experience and Relationship Tool (“CERT”) documents
                 and Post Good Issues (“PGI”) documents. Defendant’s policy is to have
                 Store Managers (“SMs”) complete CERT documents – which is a literal
                 summary of the SMs interaction with a customer from the time they enter
                 the store to when they leave. The CERT document requires a full description
                 of the flooring project, customer’s timeline for completion, specific floor
                 product they are interested in, the amount of square feet, the type of subfloor,
                 interest in financing and installation needs, as well as the customer’s
                 information. This information is then utilized by the SM to subsequently
                 contact the customer in an effort to finalize the sale. Similarly, the PGI
                 documents are utilized when merchandise is given to the customer. This
                 document will show the customer, the quantity of merchandise sold, and
                 will be signed off by the individual who loads the merchandise for the
                 customer – which is most frequently the SM.

                 The foregoing information is highly relevant, as it literally documents the
                 SM’s involvement in non-exempt functions (i.e., sales and loading
                 merchandise). Because these documents are maintained at the local store
                 level (and may be completed differently by each SM), Plaintiffs request 100
                 documents completed by the SM or SMIT or all relevant documents
                 completed by the SM or SMIT within a 6 month period (if it is less than 100
                 documents). These documents will show the SM’s and SMIT’s engagement
                 in non-exempt functions.

              E. Plaintiffs’ inclusion to footnote 3 seeks to ensure that a representative
                 sample is obtained from the 15% of opt-ins that are selected by the parties.
                 The representative sample should comprise of opt-ins that worked both at
                 (1) stores with varying revenue, but also – critically, (2) stores within each
                 region throughout the country. At present, Defendants and Plaintiffs are
                 planning to identify 7.5% of opt-ins each. There is a likelihood that some
                 individuals may overlap or the preliminary selection could exclude certain
                 regions. Because Defendants argued in their opposition to conditional
                 certification that Store Manager’s duties vary depending on their Regional
                 Manager’s management style, it is imperative to have a representative
                 sample across varying Regions to address Defendant’s defense. See
                 Defendant’s Memorandum in Opposition to Conditional Certification, p.
                 12-13 (filed Nov. 30, 2018, Dkt. 57) (“[A]n RM’s involvement and the
Case 1:17-cv-04780-MKB-RLM Document 177 Filed 12/27/19 Page 3 of 4 PageID #: 1525
     The Honorable Roanne L. Mann
     December 27, 2019
     Page 3 of 4


                 extent to which s/he takes on duties that are meant for the SM, can take an
                 [sic] SM from exempt to non-exempt under the executive exemption).

              F. For the Opt-In Plaintiffs Defendant seeks to depose, Plaintiffs seek the
                 entire SM email box or, if it is a SMIT, the stores’ general email account.
                 This is requested so that our office can properly review, analyze and prepare
                 client’s for their depositions.

              G. In an interest in efficiency, Plaintiffs agreed to limit the length of the
                 depositions of certain individuals to four hours – provided the deponents are
                 not attempting to obstruct the deposition or unduly delay it. Defendant’s
                 suggestion is to allow a longer deposition only after seeking the Court’s
                 intervention. This may not be feasible given the Court’s calendar, which
                 may mean any decision could occur after the initial deposition has
                 concluded. Because many of these depositions will be taken around the
                 country, having to reschedule a deposition would be inefficient. It is for
                 these reasons, Plaintiffs propose the revisions in paragraph IV (a).

                 Further, in paragraph IV(a), Plaintiffs request the email account for each
                 RM that will be deposed so that we can properly prepare for the deposition
                 by seeing the actual interactions each RM has with the SM and SMITs. This
                 is highly relevant and required in order to obtain a meaningful deposition –
                 even more so since Defendant claims in the Opposition to Conditional
                 Certification that the management style of each RM varies.

              H. Plaintiffs understand from Defendant’s counsel that there are four low-level
                 HR personnel. If this is a true statement, then Defendant should not take
                 issue with replacing “Up to 4” with “All of the” lower-level HR
                 representatives. Obtaining information from the lower-level HR individuals
                 is relevant because SMs complain directly to HR and the Regional
                 Managers. Getting the entire universe of the lower-level HR individuals
                 (which is believed to only be 4 individuals) will further help show unity in
                 practices across the country.

              I. Plaintiffs’ revisions to paragraph IV(c) attempt to reasonably narrow the
                 total pool of depositions of the opt-in Plaintiffs. If Defendants need
                 additional Plaintiffs to depose, the parties will work cooperatively to
                 address and resolve that concern. Accordingly, Plaintiffs believe the
                 foregoing revision is appropriate.

              J. Paragraph IV(d) was stricken because this order does not restrict any parties’
                 ability from deposing non-employees of the Company. Thus, while
                 Plaintiffs will not oppose Defendant’s from deposing former RM Robert
                 Broad and former VP David Dunsmuir (each of whom submitted
                 declarations in support of Plaintiffs’ theory of the case), such inclusion is
Case 1:17-cv-04780-MKB-RLM Document 177 Filed 12/27/19 Page 4 of 4 PageID #: 1526
     The Honorable Roanne L. Mann
     December 27, 2019
     Page 4 of 4


                  superfluous. Thus, the inclusion or deletion of this phrase is immaterial to
                  Plaintiffs.

              K. Paragraph VI simply seeks to ensure a litigation hold is placed at the store
                 level for all locations where the opt-ins worked. To the extent that has not
                 occurred, there will be significant spoliation issues. If Defendant has
                 complied with their legal obligations, the inclusion of the foregoing
                 language confirming the litigation hold should be a non-issue. Moreover,
                 Plaintiffs requested this language, in part, to ensure that documents
                 requested above (i.e., CERT and PGI documents) could actually exist
                 because Defendants have taken steps to safeguard such information.

           We thank Your Honor in advance for your consideration of the foregoing.

                                                Respectfully submitted,

                                                /s/ Justin R. Marino

                                                Justin R. Marino

     cc:   Defendant’s Counsel (via ECF)
